DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites, “a peak detector configured to detect a coil peak current value that passes through the first transmitter coil” which is identical to a limitation in parent claim 11. It is unclear if claim 21 is reciting a second peak detector or refers to the peak detector in claim 11, and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedzin et al. (U.S. Patent Application Publication 2016/0309418 cited .
Claims 1 and 11: Sedzin teaches a wireless power transmitting device for foreign object detection based on coil current sensing (Figure 1), comprising: 
a first transmitter coil (Primary Coil(s)); 
a coil current sensing circuit coupled to the first transmitter coil ([0038], [0039]); and 
a controller (114) configured to: 
determine, via the coil current sensing circuit, a coil current value corresponding to a first coil current that passes through a first transmitter coil (Figure 5); 
compute a transmitter power loss based on the coil current value ([0039]); 
determine, during wireless power transfer from the wireless power transmitting device to a wireless power receiving device, an existence of a foreign object in vicinity of the first transmitter coil when a change in the computed transmitter power loss meets a threshold condition (Figure 5). 
Sedzin does not specifically teach a peak detector. Vocke teaches a coil current sensing circuit comprising a peak detector configured to detect a coil peak current value that passes through the first transmitter coil ([0041] and [0042] which uses the coil peak current value to determine the reactive power), and wherein the controller is further configured to compute the coil current value by computing a root mean square value of the first coil current based on the measured coil peak current value and a curve relationship between the root mean square value of the first coil current and the 
It is noted that claim 1 recites the limitations of claim 11 in method form and is rejected on the grounds above.

Claims 3 and 13: The combined circuit further teaches the curve relationship between the root mean square value of the first coil current and the measured coil peak current value is obtained by polynomial regression based on previously obtained data samples of root mean square values of a coil current and peak values of the coil current ([0058] of Vocke).

Claims 4 and 14: The combined circuit further teaches that the coil sensing circuit is further configured to: measure a voltage across the first transmitter coil; and wherein the controller is further configured to determine the coil peak current value by dividing the measured voltage by an inductor alternate current resistance of the first transmitter coil ([0042] of Vocke).

Claims 5 and 15: The combined circuit further teaches that the coil sensing circuit is further configured to measure a voltage across a MOSFET in a switching circuit at the 

Claims 6 and 16: The combined circuit further teaches that the coil current sensing circuit is configured to measure a voltage across a sensing resistor coupled to the first transmitter coil; and wherein the controller is further configured to determine the coil peak current value by dividing the measured voltage by a resistance of the sensing resistor (Figure 2 of Sedzin).

Claims 7 and 17: The combined circuit further teaches an operational amplifier configured to amplify a signal indicative of coil current level; wherein the peak detector is configured to detect the amplified signal that has an increased signal-noise-ratio, and send, to an analog-to-digital converter, the amplified signal ([0055] of Vocke).

Claims 8 and 18: Sedzin further teaches that the coil current sensing circuit is further configured to: maintain a voltage to be measured by the peak detector by using a direct current block capacitor at the coil current sensing circuit ([0039]).

Claims 9 and 19: Sedzin further teaches a second transmitter coil; and a selection circuit configured to select to monitor a coil current of the first transmitter coil or the second transmitter coil depending on whether the first transmitter coil or the second transmitter coil is energized (Figure 1).

Claims 10 and 20: Sedzin further teaches the selection circuit includes a first transistor coupled to the first transmitter coil and a second transistor coupled to the second transmitter coil, configuring a first gate signal to activate a first transistor coupled to the first transmitter coil to pass through the coil current when the first transmitter coil is energized; and measuring a voltage across a drain and a source of the first transistor ([0035]).

Claim 21: Vocke further teaches a coil current sensing circuit comprising a peak detector configured to detect a coil peak current value that passes through the first transmitter coil ([0041]), and a peak conversion circuit configured to convert the detected coil peak current to a root mean square value of the first coil current ([0055]). 

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant asserts that Vocke does not teach computing a root mean square value of the coil current based on the measured coil peak current and a curve relationship between the root mean square and the measured coil peak current value. Examiner respectfully disagrees. Vocke teaches a coil current sensing circuit comprising a peak detector configured to detect a coil peak current value that passes through the first transmitter coil ([0041] and [0042] which uses the coil peak current value to determine the reactive power), and wherein the controller is further configured to compute the coil current value by computing a root mean square value of the first coil .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842